Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 1 of 7

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

SWEIGERT CIVIL CASE #:
V. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

PLAINTIFF’S SUPPLEMENTAL MEMORANDUM
IN SUPPORT OF PRELIMINARY INJUNCTIVE RELIEF

Plaintiff submitted a Memorandum of Law in Support of His Motion for Preliminary

Injunctive Relief (P.I.R.) as ECF no. 178 (12/21/2020).
This document supplements Dkt. No. 178.

Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.

Signed wif. 3 day of February 2021.

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLTATION-NOTICE@MAILBOX. ORG

Dar
2-/3 2/

 
Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 2 of 7

SUPPLEMENTAL MEMORANDUM

MAY IT PLEASE THE COURT, the U.S. Court of Appeals for the Second Circuit
(2d Cir.) has released an opinion with an analogous application of law and fact to this present

lawsuit and the pending Motion for Preliminary Injunctive Relief (see ECF Doc. 178).

The Plaintiff incorporates by reference herein the arguments and evidence set forth in
Electra et al. v. 59 Murray Enterprises Inc. et al., case number 19-235, in the U.S. Court

of Appeals for the Second Circuit, decided February 9, 2021 (remanded to $.D.N.Y.).
I. BACKGROUND

The Plaintiff has sought relief by preliminary injunction by introducing this Court to the
concept of Internet “click-bait” enticements to the public. This click-bait is so named to lure a
consumer to “click” their computer mouse. It is established click-bait is presented in the form of
a video thumbnail, title, or description to accompany a podcast video. Click-bait

instrumentalities are not embedded or otherwise connected to a video podcast.

These instrumentalities (thumbnails, titles, descriptions) are separate and apart of any
accompanying podcast video content published by the Defendant’s CrowdSource The Truth.
The use of click-bait by the Defendant is an undisputed material fact (ECF no. 185). The
Plaintiff has claimed that the use of these click-bait instrumentalities represents ‘‘advertisements
in disguise” as the Plaintiff has nothing to do with the accompanying fictionalized news stories
published by Crowdsourced The Truth. The issue of “advertisements in disguise” is a question

of law, not a question of material facts.

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 3 of 7

In Electra et al. v. 39 Murray Enterprises Inc. the question decided by the Second
Circuit orbits the likeness of sexy female model plaintiffs, with no connection to certain
defendant “Gentlemen Clubs” (aka “strip clubs”), misappropriated by said clubs. The
likenesses of these female plaintiffs were used in advertising messages promoting sleezy
strip clubs. The models argued that the use of their likeness to promote and/or endorse
such “strip clubs”, which they had nothing to do with, was a violation of New York Civil
Rights Law §§ 50 and 51. In fact, it was argued the mere association of their likenesses with

such sleezy operations was considered to permanently tarnish their reputations.

As stated on page 55 of the-decision, “ The SAC alleges that Appellees “violated N.Y. 15
Civil Rights Law §§ 50-51 by invading Plaintiffs’ privacy, misappropriating their likeness, and
publishing altered Images of Plaintiffs which made it appear as though Plaintiffs were employed

at one or more of the Clubs, or endorsed one or more of the Clubs.”

As stated on page 56 of the decision, “Appellants thus brought suit under Section 51 seeking

not just compensatory damages, but also injunctive relief.” [emphasis added]
IL. ARGUMENT

The analogy between this present case and the “strip club” case rests with the advertisements
relied upon to lure the public to these respective cyber “strip clubs”. In this context,
CrowdSource The Truth operates in a manner as a “strip club”, in that special membership is

required to view the “select content” within the private PATREON pay-wall.

PATREON is not a well-known service to the public. Content providers like the Defendant
must advertise PATREON for the public to become aware of its presence on the Internet. The

lack of general publicity of the PATREON pay-wall requires advertisements to lure the public to
Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 4 of 7

PATREON, as is also typical for “sleezy strip clubs”. Members of the public are alerted to the
location of such clubs and then must pay a “cover charge” to enter the “club”. In the same
manner the CrowdSource The Truth “club” operated behind the PATREON pay-wall must

advertise and lure the public to pay a “cover charge” (PATREON).

In the “strip club” case, female models had their images misappropriated (without their
consent) and attached to advertising for an enterprise that had no relationship with. As with the
CrowdSource The Truth PATREON “club”, the Defendant has misappropriated the likeness and
name of the Plaintiff to imply some relationship between the Plaintiff and the Defendant’s
“concocted conspiracy theories” (ECF no. 140) or “fictionalized news”. There is no such

relationship between the Plaintiff and the fictionalized news widely distributed by the Defendant.

The click-bait instrumentalities are nothing more than cyber newspaper advertisements which

are similar to the advertisements discussed in Electra et al. vy. 59 Murray Enterprises Inc.
Til. CONCLUSION

The Court is reminded that the Defendant has never filed a REPLY to Plaintiff's
OPPOSITION (ECF no. 185) concerning the magistrate’s Report and Recommendation on the
matter of Preliminary Injunctive Relief (P.ILR.). See MEMO ENDORSEMENT ECF No. 186
(1/08/2021), quoted in relevant part, “Second, Mr. Sweigert also requests that he be allowed to
appeal Judge Aaron's Report and Recommendation ("R&R"), Dkt. 181. But as Mr. Sweigert
notes, reports and recommendations of Magistrate Judges lack finality and are not subject to
appeal. Mr. Sweigert must first wait for a final order by the District Court, which "may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

Judge.” 28. U.S.C. § 636(b)\(1)(C). Without a final order by the Court, there is nothing for Mr.

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 5 of 7

Sweigert to appeal.” It may be prudent for the magistrate judge to order the Defendant’s REPLY

to the OPPOSITION (ECF no. 185) to remove any procedural entanglements in this matter.

The Plaintiff respectfully requests that the Court consider Electra et al. v. 59 Murray
Enterprises Inc. when evaluating the Preliminary Injunctive Relief motion (after a REPLY is

docketed by the Defendant, albeit after several wecks delay).

Signed tin Da of February 2021.

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

US. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX.ORG

Z3-2/

V. a

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 6 of 7

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX.ORG

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
v.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the f / day of February, 2021.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pear! Street

New York, New York 10007-1312

D Saf

D. GEORGE SWEIGERT

Z-13°2/

 
iin

a . . oo . . . f 7
Case 1:18-cv-08653-VEC-SDA Document 217 Filed 02/23/21 Page 70

     

oe ea,

2s i

i =

 

POSTAL SERVICE

PRESS FIRMLY TO SEAL { on

Biome
FSC" C118316 |

~"

1006

 

 

 

.95

1a007 R2905M1 47694-33

 

PRIORITY?
MAIL | From
D. GEORGE SWEIGERT. c/0

®@ Expected delivery date Specified for domestic use. TRANSIENT HOLD
- GENERAL DELIVERY

es , . . . U.S. POST OF FICE
®@ USPS Tracking® included for domestic and many international} destinations. 200 COYOTE STREET

™ Limited international insurance.** NEVADA CITY, CA 95959-9998
™ When used internationally, a customs declaration form is required. SPOLIA MION-NOTICE@MAILBOX, ORG

— UNITED STATES
Ba POSTAL SERVICE,

 

® Most domestic shipments include up to $50 of insurance (restrictions apply).*

Domestic Mail Manual at http://pe.usps.com. -
™ See International Mail Manual at Attp://pe.usps.com for availability and limitations of coverage,

TO:

FLAT RATE ENVELOPE | :
T | |

ONE RATE @ ANY WEIGH

ome __ a Clerk of the Court, Room 200
| EXPECTED DELIVERY DAY: 02/17/21 To se Scan the a age Pickup, U.S. District Court

UMBER 300 Pearl Street
Ter I RACKING® N New York, New York 10007-1312

 

9505 5148 7488 1044 3795 65

IMENT L!0ee7- 312

  

iT i

PRe SE #200.»

and Priority Mail International® shipments.

€; May 2020; All rights rese:

This packaging is the pro
M

  

rved.

y for use in sending Priority Mail®
sale. EP14F © U.S. Postal Servic

and is provided satel
Package is not for re

of the U.S. Postal Service®
iolation of federal taw. This

pery

disuses may be av

 
